Citation Nr: 0010891	
Decision Date: 04/25/00    Archive Date: 05/04/00

DOCKET NO.  98-06 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
Raynaud's disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1980 to July 
1982.  His appeal comes before the Board of Veterans' Appeals 
(Board) from an April 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.

The veteran perfected an appeal of the April 1997 rating 
decision, which denied entitlement to a rating in excess of 
20 percent for Raynaud's disease.  During the pendency of 
this appeal, the RO increased the rating to 50 percent; 
however, because that is not considered to be a full grant of 
the benefit sought on appeal, veteran was issued a 
Supplemental Statement of the Case and the claim is now 
properly before the Board for appellate consideration.  See 
AB v. Brown, 6 Vet. App. 35, 39 (1993).

The veteran was scheduled for an RO hearing on May 19, 1998.  
However, he did not report for the hearing.  Given that no 
request for a postponement, showing of good cause for failure 
to appear, or proper request for a new hearing is of record, 
appellate review of the case will proceed as though the 
request for a hearing had been withdrawn.

The veteran was represented by the Wisconsin Department of 
Veterans Affairs when he appealed the April 1997 rating 
decision; the Board notes that he subsequently changed his 
representative to Disabled American Veterans.


FINDINGS OF FACT

1. The RO has obtained and fully developed all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal.

2. The veteran has a history of tingling and discoloration in 
his fingers and his feet are often cold; however, the 
evidence of record does not reflect that Raynaud's disease 
has caused two or more digital ulcers or is manifested by 
multiple, painful, ulcerated areas.  

CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
Raynaud's disease have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. § 4.104, Diagnostic Code 7117 
(1997); 38 C.F.R. §§  4.1, 4.3, 4.7, 4.10, 4.104, Diagnostic 
Code 7117 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has contended that he loses circulation in his 
hands when he is exposed to cool temperatures.  His hands at 
the fingertips usually turn a dark blue and the rest of his 
fingers become cold and pale.  His feet do not have 
discoloration, but they are usually cool or cold, and he must 
wear socks when he sleeps as a result.

As a preliminary matter, the Board finds the veteran's claim 
plausible and capable of substantiation; it is therefore well 
grounded within the meaning of 38 C.F.R. § 5107(a) (West 
1991).  See Caffrey v. Brown, 6 Vet. App. 337, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The 
Board is also satisfied that the RO has developed all 
relevant evidence necessary for an equitable disposition of 
this appeal and no further assistance to the veteran is 
required pursuant to 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disabilities 
adversely affect his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (1999).  
Although regulations require that a disability be viewed in 
relation to its whole recorded history, see 38 C.F.R. §§ 4.1, 
4.2, 4.41, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Service connection was established for Raynaud's disease in 
January 1984, effective from the date of the veteran's 
discharge from service; currently, the disability is 
evaluated as 50 percent disabling under Diagnostic Code (DC) 
7117 of the rating schedule.

During the pendency of the veteran's appeal, the rating 
criteria for evaluating diseases of the arteries and veins 
were revised, effective January 12, 1998.  In Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), the United States Court of 
Appeals for Veterans Claims (Court) held that when the law or 
regulations change after a claim has been filed, but before 
the appeal process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or permitted the Secretary to do otherwise 
and the Secretary did so.  The Board will therefore consider 
the veteran's claim under both the former criteria and the 
revised criteria.  

Under the provisions of the Rating Schedule in effect prior 
to January 12, 1998, Raynaud's disease with frequent 
vasomotor disturbances characterized by blanching, rubor and 
cyanosis warranted a 40 percent evaluation.  Raynaud's 
disease with multiple painful, ulcerated areas warranted a 60 
percent evaluation.  Raynaud's disease, severe form, with 
marked circulatory changes such as to produce total 
incapacity or to require house or bed confinement, warranted 
a 100 percent evaluation.  38 C.F.R. § 38 C.F.R. § 4.104, DC 
7117 (1997).

A note provided that the schedular evaluations in excess of 
20 percent under Diagnostic Codes 7114, 7115, 7116, and 7117 
were for application to unilateral involvements.  With 
bilateral involvements, separately meeting the requirements 
for evaluation in excess of 20 percent, 10 percent would be 
added to the evaluation for the more severely affected 
extremity only, except where the disease resulted in an 
amputation.  The resultant amputation rating would be 
combined with the schedular rating for the other extremity, 
including the bilateral factor, if applicable.  The 20 
percent evaluations were for application to unilateral or 
bilateral involvement of both upper and lower extremities.  
38 C.F.R. § 4.104, DC 7117 (1997).

Under 38 C.F.R. § 4.104, Diagnostic Code 7117, as revised, 
effective January 12, 1998, Raynaud's syndrome with 
characteristic attacks occurring at least daily warrants a 40 
percent evaluation.  Raynaud's syndrome with two or more 
digital ulcers and history of characteristic attacks warrants 
a 60 percent evaluation.  Raynaud's disease with two or more 
digital ulcers plus autoamputation of one or more digits and 
history of characteristic attacks warrants a 100 percent 
evaluation.  A note provides that characteristic attacks 
consist of sequential color changes of the digits of one or 
more extremities lasting minutes to hours, sometimes with 
pain and paresthesias, and precipitated by exposure to cold 
or by emotional upsets.  These evaluations are for the 
disease as a whole, regardless of the number of extremities 
involved or whether the nose and ears are involved.  
38 C.F.R. § 4.104, DC 7117 (1999).

According to a VA treatment record of January 1996, the 
veteran complained of hand and foot numbness.  The examiner 
diagnosed possible Raynaud's disease with foot paresthesis.  
The veteran also reported a history of Raynaud's disease in 
February 1996, and it was noted that the tips of his fingers 
were pale.  The examiner assessed Raynaud's disease, with 
rule out peripheral neuropathy.  In September 1996, a VA 
examiner noted that the veteran had a history of Raynaud's 
disease since 1982, but that his skin was warm and dry to the 
touch at the time.  The veteran complained of coldness in his 
hands and he had noticed that there was paleness in his 
fingers and aching of his joints, especially in his ankles 
and elbows.

At a VA examination in November 1997, the veteran stated that 
he had bad circulation in his hands and feet and his feet 
were even cold in the heated examination room. The examiner 
diagnosed Raynaud's disease and he stated that the veteran 
had continuous problems with circulation in his hands and 
feet which caused considerable difficulty in working. 

A March 1998 VA examination report reflects that the veteran 
had a history of Raynaud's disease since 1982.  The veteran 
reported that, initially, his hands would become numb and 
pale and then change color to dark purple with a tingling 
sensation and some numbness in his hands and feet.  The 
veteran stated that this phenomenon occurred earlier only 
with exposure to the cold; in the prior six years, it 
occurred even without exposure to the cold.  The veteran 
reported that the condition had increased in severity and 
frequency, and attacks made it hard for him to perform his 
daily activities.  He denied any claudication symptoms or any 
other change in color in other parts of his body.  On 
physical examination, the pedal pulses and dorsalis pedis 
were palpable and strong bilaterally.  There were no chronic 
changes of venous insufficiency.  The hair distribution in 
the lower and upper extremities was normal.  The veteran's 
nail color was pink, and was no evidence of any Raynaud's 
reaction at the time of the March 1998 examination.  The 
veteran's extremities were warm to the touch.  The examiner 
nevertheless diagnosed Raynaud's disease progressively 
worsening by clinical history and frequency.  

In light of the clinical evidence of record, the Board finds 
that an evaluation in excess of 50 percent is not warranted 
for the veteran's Raynaud disease under the revised criteria 
of DC 7117, because the medical evidence of record does not 
show that the veteran has two or more digital ulcers.  
Rather, the veteran has reported that he has abnormal 
circulation in his hands and feet, associated with coldness, 
a tingling sensation, and pain on exposure to cold.  Such 
symptomatology does not warrant a rating in excess of 50 
percent. The clinical evidence shows that his pedal pulses 
were palpable bilaterally and his dorsalis pedis was palpable 
and strong bilaterally as of March 1998.  His hair 
distribution in the lower and upper extremities was normal 
and his nail color was pink.  The VA examiner in March 1998 
indicated that there was no evidence of any Raynaud's 
reaction at that time.  Although the veteran has indicated 
that his symptomatology has increased over the past six 
years, any such increase is adequately compensated by the 
increase in his rating for Raynaud's disease to 50 percent 
disabling.  The Board recognizes that the veteran has a 
documented history of characteristic attacks, but such 
history constitutes only part of the criteria for an 
evaluation of 60 percent under revised DC 7117, and, indeed, 
a rating of 40 percent under revised DC 7117 contemplates 
daily attacks.  The Board therefore concludes that the 
disability picture presented does not more nearly approximate 
the schedular criteria for the next higher rating under 
38 C.F.R. § 4.104, DC 7117, as revised.  See 38 C.F.R. § 4.7.  

An evaluation of 60 percent under the former criteria would 
require multiple painful, ulcerated areas on the extremities, 
which has not been demonstrated clinically in this case.  The 
Board thus concludes that neither the former criteria nor the 
revised criteria for an evaluation in excess of 50 percent 
have been met. 

The Board has considered application of the benefit of the 
doubt doctrine, but, as the preponderance of evidence is 
against an increased rating, that rule is not applicable in 
the present case.  38 U.S.C.A. § 5107(b).


ORDER

An evaluation in excess of 50 percent for Raynaud's disease 
is denied.



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals



 
- 7 -


- 1 -


